DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
scanning element in claims 1-16;
sample acquisition module in claims 1-16;
band-pass filter module in claims 1-16;
control module in claims 1-16;
A-scan data generating module in claims 7 and 8;
tomographic data generating module in claim 8

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation drawn to the “sample acquisition module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure fails to show what structure corresponds to the “sample acquisition module.” The disclosure only appears to show what the sample acquisition module is capable of performing, but not what it is. A search of prior art failed to reveal any structure by the term “sample acquisition module.” As such it is unclear what the corresponding structure is and therefore, the claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. With regards to the “control module,” the disclosure identifies generic computer related hardware (e.g. CPU) and computer readable instructions, but the computer readable instructions or an algorithm are not provided that would be sufficient make the generic computer hardware be able to perform all the claimed functions found in the claims. Dependent claims 2-16 are rejected for the same reasons.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention as well as make the invention commensurate in scope with these claims. As discussed above in the rejection of claims 1-16 under 35 U.S.C. 112(b), the disclosure does not reveal what the corresponding structure is for the “sample acquisition module.” It is not clear if it is some computer algorithm or some type of electronic device, or a combination of both. The disclosure shows a sample acquisition module is known in the prior art (60, Fig. 1), but it does not appear to be the same structure as claimed since it does not appear to perform the same functions as claimed. It appears to have no bounds as to what the element is. A search of prior art does not demonstrate that one of ordinary skill in the art would know what a sample acquisition module is. The claim requires that the sample acquisition module has a sampling rate that can be set to a different value and that it band-pass samples the filtered electrical signal, this filtered electrical signal already having been band-pass filtered by the band-pass filter module. Because the disclosure does not guide to one of ordinary skill in the art what a sample acquisition module is, whether it is a computer module, computer algorithm, an electronic device, or a combination thereof, and because there is no indication from the prior art what the sample acquisition module is, one of ordinary skill in the art, although highly educated, is left with undue experimentation to make a sample acquisition module as claimed, let alone left with undue experimentation to make the full scope to which is covered by the claimed sample acquisition module. 

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As discussed above in the rejection of claims 1-16 under 35 U.S.C. 112 (a) and (b), the disclosure does not reveal what the corresponding structure is for the “sample acquisition module.” It is not clear if it is some computer algorithm or some type of electronic device, or a combination of both. It appears to have no bounds as to what the element is. The prior art does not demonstrate that one of ordinary skill in the art would know what a sample acquisition module is. The claim requires that the sample acquisition module has a sampling rate that can be set to a different value and that it band-pass samples the filtered electrical signal, this filtered electrical signal already having been band-pass filtered by the band-pass filter module. Because the disclosure does not guide to one of ordinary skill in the art what a sample acquisition module is, whether it is a computer module, computer algorithm, an electronic device, or a combination thereof, and because there is no indication from the prior art what the sample acquisition module is, the disclosure does not convey to one of ordinary skill in the art that the inventor had possession of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (US 2017/0122722) in view of Izatt et al. (US 2011/0102802) and Hollenbeck (US 2016/02522340).
With respect to claim 1, Raymond shows a swept-source optical coherence tomography (OCT) imaging system for imaging a region of an object, comprising:
a swept light source (110) arranged to generate a beam of light of a wavelength which varies over time;
a scanning element (140; A-scans) arranged to scan the beam of light across the object;
an interferometer (Fig. 1) having a sample arm (122) and a reference arm (124) and arranged to generate an interference light signal during use of the swept-source OCT imaging system by combining (150) light scattered by the region of the object and propagating along the sample arm, as a result of the beam being scanned across the object, with light from the beam propagating along the reference arm;
a photodetector (160, 410, 510, 610, 710) arranged to receive the interference light signal and generate an electrical signal (S) that is indicative of the interference light signal, the electrical signal (S) comprising frequency components spanning a frequency band, the frequency components being caused by interference of the light scattered by the region of the object and propagating along the sample arm, with the light from the beam propagating along the reference arm;
a band-pass filter module (Fig 6: 630-670; Figs. 7 and 8: 730-770, 810-840; Fig. 3: 310-330; Fig 4: 430-460; Fig. 5: 530-560) arranged to generate a filtered electrical signal (SF) by band-pass filtering the electrical signal (S);
a sample acquisition module (as interpreted by the Examiner: A/D1 480, A/D2 470, 570, 680, 780) arranged to acquire samples of the filtered electrical signal (SF); and
a control module (inherent that something controls the switches of the band-pass filter module and thus it would be a controller and be coupled to the band-pass filter module) having an output coupled to the band-pass filter moduleF)  for generating OCT image data representing an image of the region of the object.

Raymond does not show the control module having a second output to set a sampling rate of the sample acquisition module as shown above with the strikeouts.
Izatt shows an SSOCT and teaches to make the sampling rate of an analog-to-digital converter (ADC) electronically adjustable (para. [0163]). At the time of filing of the claimed invention, it would have been obvious to use a controller to adjust the sampling rate of the ADC in order to adjust the imaging depth on the fly of the structure being imaged and as such, the controller would be coupled to the ADC via an output.
The combination of Raymond and Izatt would not show the same controller (i.e. control module) used to control both the band-pass filter module and the ADC.
Hollenbeck shows an optical coherence tomography system wherein a single controller (control unit 208) is used to control two elements, a band pass filter (203) and a variable gain amplifier (204).  Before the effective filing date of the claimed invention, it would have been obvious to use a single controller, rather than two separate controllers, in order to save on cost and space of the OCT system.

2. The swept-source OCT imaging system according to claim 1, wherein the band-pass filter module comprises a tunable band-pass filter having a pass band with a tunable center frequency (e.g. due to the switches such as switch 530, the filter module is tunable), and wherein the control module is arranged to set the pass band of the band-pass filter module by adjusting the center frequency of the pass band based on a location indicator which is indicative of a location of the region along a propagation direction of the beam of light incident on the object during use of the swept-source OCT imaging system to acquire the set of samples of the filtered electrical signal (SF)  for generating the OCT image data representing the image of the region of the object (e.g. para.[0055]: “Each of the other outputs of the switch 630 may be connected to BPFs 650 which may isolate a unique portion of the OCT fringe frequency spectrum”).

15. The swept-source OCT imaging system according to claim 1, wherein the object is an eye, and the scanning element is arranged to generate the beam of light across the eye (Fig. 9; [009]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond, Izatt, and Hollenbeck as applied to claim 1 above, and further in view of Wang et al (2019/0290117).
With respect to claim 3, Raymond and Izatt show all the limitations as discussed for claim 1 and wherein the band-pass filter module comprises a tunable band-pass filter having a pass band with a tunable bandwidth (e.g. due to the switches such as switch 530, the filter module is tunable).
Raymond and Izatt do not show that the control module sets the pass band of the band-pass filter module by adjusting the bandwidth of the pass band based on a range indicator indicative of a size of the region along a propagation direction of the beam of light.
Wang shows a swept source OCT (SSOCT) and teaches the filtering out pass bands such as that produced by the cornea (please also see Raymond, Fig. 9, para.[0060]) in order to image a region of interest of the object such as the retina:
 Therefore, the interferogram generated by the cornea has higher frequency than the interferogram of the retina. It is then possible to suppress the interferogram from the cornea by using a low pass filter. Thereafter, the filtered interferogram can be further processed to generate a representation fundus image that is free of cornea reflection artifacts. (Para. [0033])

	At the time of filing of the claimed invention, it would have been obvious to modify the control module of Ramond and Izatt to select which bands are filtered in order to image a region of interest, the region of interest being of various depths and size, while removing the signal and noise caused by the other regions.

	With respect to claim 4, the band-pass filter module comprises a plurality of non-tunable band-pass filters (e.g. BPF1, BPF2) each having a different pass band, and wherein the control module is arranged to set the pass band of the band-pass filter module by selecting a non-tunable band-pass filter from among the plurality of non-tunable band-pass filters (para.[0055]: “Each of the other outputs of the switch 630 may be connected to BPFs 650 which may isolate a unique portion of the OCT fringe frequency spectrum”) to band-pass filter the electrical signal (S) to generate the filtered electrical signal (SF).
As to the location indicator recited in claim 4, the selection of the retina as taught by Wang is a location indicator. 

Response to Arguments
Objection to the Title
The objection to the title has been withdrawn. The Examiner thanks Applicant for making the title more informative.

Claim Rejections - 35 USC § 112(d)
The rejection of claim 15 has been withdrawn.

Claim Rejections - 35 USC § 112(a)/(b)
Applicant argues “sample acquisition module” is supported by element 440 and is described on page 16 how it operates. In response, element 440 is shown as a box and a description of how it operates and a box along with how it works does not clearly identify what it is.
Applicant further cites to page 42 and that it may be software or a combination of software and hardware. This too is not found to clearly identify its structure and simply software or hardware is so vague it is effectively anything. The software itself nor the hardware is found in the disclosure, nor is “software” or “hardware” sufficient.
Applicant argues in the footnote, that “sample acquisition module” is found in the Background section of the specification and is conventional. This is still not found identify what the corresponding structure is. Nor does Applicant provide support or evidence a sample acquisition module is conventional. Applicant describes how a conventional SS-OCT operates by the use of an inverse Fourier transform and the detection of the interferogram by a photodetector, but this does not serve to identify what the “sample acquisition module” is. Applicant states the analog signal is “sampled/digitized by an A/D converter or the like,” but it is not clear if Applicant is stating “sample acquisition module” is an A/D converter. Nonetheless, this disclosure is not found in the specification.

Claim Rejections - 35 USC § 103
Applicant argues Raymond does not show the control module having outputs coupled to the band-pass module and the A/D, nor show any control of the A/D. The Examiner agrees, however the grounds of rejection was based on obviousness, not anticipation. Applicant argues Izatt does not show a control module having outputs coupled to the band-pass module and the A/D. The Examiner agrees and the rejection was also not based on anticipation, but rather obviousness.  Applicant's arguments against the references individually does not show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hwa Andrew S Lee whose telephone number is (571)272-2419. The examiner can normally be reached Mon-Fri 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hwa Andrew Lee/Primary Examiner, Art Unit 2886